Case 8:21-cv-00839-SDM-AAS Document 11 Filed 04/22/21 Page 1 of 3 PageID 801




                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

STATE OF FLORIDA,

      Plaintiff,

      v.                                  Case No. 8:21-cv-00839-SDM-AAS

XAVIER BECERRA, Secretary of
Health and Human Services, in his
official capacity; et al.

      Defendants.
_________________________________/

                   REQUEST FOR ORAL ARGUMENT

      Plaintiff, State of Florida, through undersigned counsel and pursuant to

M.D. Fla. L.R. 3.01(h), requests oral argument on Florida’s Motion for

Preliminary Injunction. In support, Florida states as follows:

      1.    Florida filed a Motion for Preliminary Injunction (ECF No. 9) on

April 22, 2021. The same day, Florida notified Defendants of its motion by

email.

      2.    Florida’s motion challenges the implementation of actions under

the Administrative Procedure Act and U.S. Constitution. Florida seeks oral

argument to present to this Court the imminent likelihood of suffering

irreparable harm in the absence of preliminary injunctive relief.
Case 8:21-cv-00839-SDM-AAS Document 11 Filed 04/22/21 Page 2 of 3 PageID 802




      3.   Florida estimates the total time required for the hearing will not

exceed two hours.


                                   Respectfully submitted,


                                   Ashley Moody
                                   ATTORNEY GENERAL
                                   John Guard
                                   CHIEF DEPUTY ATTORNEY GENERAL

                                   James H. Percival* (FBN 1016188)
                                   CHIEF DEPUTY SOLICITOR GENERAL
                                   *Lead Counsel
                                   /s/ Jason H. Hilborn
                                   Jason H. Hilborn (FBN 1008829)
                                   ASSISTANT SOLICITOR GENERAL
                                   Anita Patel (FBN 70214)
                                   SENIOR ASSISTANT ATTORNEY GENERAL

                                   Office of the Attorney General
                                   The Capitol, Pl-01
                                   Tallahassee, Florida 32399-1050
                                   (850) 414-3300
                                   (850) 410-2672 (fax)
                                   james.percival@myfloridalegal.com
                                   jason.hilborn@myfloridalegal.com

                                   Counsel for the State of Florida




                                     2
Case 8:21-cv-00839-SDM-AAS Document 11 Filed 04/22/21 Page 3 of 3 PageID 803




                       CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this 22nd day of April, 2021, a true and

correct copy of the foregoing was filed with the Court’s CM/ECF system, and

all parties who have appeared electronically have been served. I also certify

that a true and correct copy of the foregoing was furnished by U.S. Mail to the

following defendants, who have not yet appeared:

 U.S. Department of Justice               United States Attorney’s Office
 Justice Management Division              Middle District of Florida
 950 Pennsylvania Avenue, NW              400 N. Tampa St., Suite 3200
 Room 1111                                Tampa, FL 33602
 Washington, DC 20530

 U.S. Health and Human Services           Xavier Becerra, Secretary
 General Counsel                          U.S. Health and Human Service
 200 Independence Avenue, S.W.            200 Independence Avenue, S.W.
 Washington, DC 20201                     Washington, DC 20201

 Centers for Disease Control and          Rochelle Walensky, Director
 Prevention                               Centers for Disease Control and
 1600 Clifton Road                        Prevention
 Atlanta, GA 30329-4027                   1600 Clifton Road
                                          Atlanta, GA 30329-4027


                                    /s/ Jason H. Hilborn
                                    Jason H. Hilborn




                                      3
